DETAILED ACTION
This action is responsive to application number 17/005,072, dated on 08/27/2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9401755. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, claim 1 of Patent No. 9401755 discloses a terminal apparatus (claim 1) comprising:
circuitry, which, in operation, generates a reference signal using a cyclic shift value and an orthogonal sequence, which are associated with each other, the orthogonal sequence being one of two orthogonal sequences corresponding to a first orthogonal sequence [1, 1] and a second orthogonal sequence [1, -1], 
a transmitter, which, in operation, transmits the reference signal multiplexed with a data signal (claim 1),
wherein two of the cyclic shift values having a difference of 6 are respectively associated with the two orthogonal sequences (claim 1).

Claim 2, claim 1 of Patent No. 9401755 discloses wherein in using the first orthogonal sequence, the reference signal transmitted on a first slot is multiplied by 1, and the reference signal transmitted on a second slot is multiplied by 1, and in using the second orthogonal sequence, the reference signal transmitted on the first slot is multiplied by 1, and the reference signal transmitted on the second slot is multiplied by -1 (claim 1).

Claim 3, claim 1 of Patent No. 9401755 discloses wherein the transmitter, in operation, transmits the reference signal multiplexed with the data signal having a bandwidth, which is different from a bandwidth of a data signal transmitted by another terminal apparatus (claim 1).

Claim 4, claim 2 of Patent No. 9401755 discloses, wherein the circuitry, in operation, generates the reference signal using the orthogonal sequence, which is associated with one of a plurality of layer numbers by an association in which:


Claim 5, claim 3 of Patent No. 9401755 discloses, wherein the circuitry, in operation, generates the reference signal using the orthogonal sequence, which is associated with one of a plurality of layer numbers by an association in which:
a first to a Nw-th layer(s) are associated with a first one of the two orthogonal sequences; and a (Nw+1)-th and subsequent layer(s) are associated with a second one of the two orthogonal sequences, wherein Nw is a positive integer (claim 5).

Claim 6, claim 4 of Patent No. 9401755 discloses wherein the Nw is variable.

Claim 7, claim 5 of Patent No. 9401755 discloses, wherein a number of the layers is 4, and the Nw is 2 or 4.

Claim 8, claim 6 of Patent No. 9401755 discloses, wherein the circuitry, in operation, generates the reference signal using the cyclic shift value, which is associated with one of a plurality of layer numbers by an association in which:
a difference between the cyclic shift values, with which a first layer and a second layer are respectively associated, is 6; a difference between the cyclic 

Claim 9, claim 7 of Patent No. 9401755 discloses, wherein a number of the cyclic shift values associated with the first orthogonal sequence is same as a number of the cyclic shift values associated with the second orthogonal sequence (claim 7).

Claim 10, claim 8 of Patent No. 9401755 discloses, wherein the circuitry, in operation, generates the reference signal using the cyclic shift value and the orthogonal sequence, which are associated with each other by an association in which two adjacent ones of the cyclic shift values are respectively associated with the two orthogonal sequences (claim 8).

Claims 10-20 rejected on the similar ground of rejection as presented above in regards to claims 1-10 and in regards to claims 1-18 of Patent No. 9401755.
.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9853760. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, claim 1 of Patent No. 9853760 discloses a terminal apparatus (receiving from a terminal a reference signal; claim 1) comprising:
Circuitry (circuitry of the terminal device generating a reference signal; claim 1), which, in operation, generates a reference signal using a cyclic shift value and an orthogonal sequence, which are associated with each other, the orthogonal sequence being one of two orthogonal sequences corresponding to a first orthogonal sequence [1, 1] and a second orthogonal sequence [1, -1], and the cyclic shift value being one of 12 cyclic shift values ranging from 0 to 11 (claim 1); and
a transmitter (circuitry of the terminal device generating a reference signal; claim 1), which, in operation, transmits the reference signal multiplexed with a data signal (claim 1),
wherein two of the cyclic shift values having a difference of 6 are respectively associated with the two orthogonal sequences (claim 1).

Claim 2, claim 1 of Patent No. 9853760 discloses wherein in using the first orthogonal sequence, the reference signal transmitted on a first slot is multiplied by 1, and the reference signal transmitted on a second slot is multiplied by 1, and in using the second orthogonal sequence, the reference signal transmitted on the first slot is multiplied by 1, and the reference signal transmitted on the second slot is multiplied by -1 (claim 1).

Claim 3, claim 1 of Patent No. 9853760 discloses wherein the transmitter, in operation, transmits the reference signal multiplexed with the data signal having a bandwidth, which is different from a bandwidth of a data signal transmitted by another terminal apparatus (claim 1).

Claim 4, claim 2 of Patent No. 9853760 discloses wherein the circuitry, in operation, generates the reference signal using the orthogonal sequence, which is associated with one of a plurality of layer numbers by an association in which:
a first layer and a second layer are associated with a first one of the two orthogonal sequences; and a third layer and a forth layer are associated with a second one of the two orthogonal sequences (claim 2).

Claim 5, claim 3 of Patent No. 9853760 discloses wherein the circuitry, in operation, generates the reference signal using the orthogonal sequence, which is associated with one of a plurality of layer numbers by an association in which:
a first to a Nw-th layer(s) are associated with a first one of the two orthogonal sequences; and a (Nw+1)-th and subsequent layer(s) are associated with a second one of the two orthogonal sequences, wherein Nw is a positive integer (claim 3).

Claim 6, claim 4 of Patent No. 9853760 discloses wherein the Nw is variable (claim 4).

Claim 7, claim 5 of Patent No. 9853760 discloses wherein a number of the layers is 4, and the Nw is 2 or 4 (claim 5).

Claim 8, claim 6 of Patent No. 9853760 discloses wherein the circuitry, in operation, generates the reference signal using the cyclic shift value, which is associated with one of a plurality of layer numbers (claim 6) by an association in which:
a difference between the cyclic shift values, with which a first layer and a second layer are respectively associated, is 6; a difference between the cyclic shift values, with which a third layer and a fourth layer are respectively associated, is 6; and a difference between the cyclic shift values, with which the first layer and the third layer are respectively associated, is 3 (claim 6).

Claim 9, claim 7 of Patent No. 9853760 discloses wherein a number of the cyclic shift values associated with the first orthogonal sequence is same as a number of the cyclic shift values associated with the second orthogonal sequence (claim 7).

Claim 10, claim 8 of Patent No. 9853760 discloses wherein the circuitry, in operation, generates the reference signal using the cyclic shift value and the orthogonal sequence, which are associated with each other by an association in which two adjacent ones of the cyclic shift values are respectively associated with the two orthogonal sequences (claim 8).

Claims 10-20 rejected on the similar ground of rejection as presented above in regards to claims 1-10 and in regards to claims 1-18 of Patent No. 9853760.

Claims 1, 3-9, 11 and 13-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10790923. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, claim 3 of Patent No. 10790923 discloses a terminal apparatus (receiving from a terminal a reference signal; claim 1) comprising:
Circuitry (Circuitry of terminal device generating a reference signal; claim 1), which, in operation, generates a reference signal using a cyclic shift value (using a cyclic shift value; claim 3) and an orthogonal sequence (claim 1), which are associated with each other, the orthogonal sequence being one of two orthogonal sequences corresponding to a first orthogonal sequence [1, 1] and a second orthogonal sequence [1, -1] (claim 1), and the cyclic shift value being one of 12 cyclic shift values ranging from 0 to 11 (claim 3); and
a transmitter (transmitter of terminal device transmitting a reference signal; claim 1), which, in operation, transmits the reference signal multiplexed with a data signal (claim 1),
wherein two of the cyclic shift values having a difference of 6 are respectively associated with the two orthogonal sequences (claim 3).

Claim 3, claim 3 of Patent No. 10790923 discloses wherein the transmitter, in operation, transmits the reference signal multiplexed with the data signal having a bandwidth, which is different from a bandwidth of a data signal transmitted by another terminal apparatus (claim 1).

Claim 4, claim 3 of Patent No. 10790923 discloses wherein the circuitry, in operation, generates the reference signal using the orthogonal sequence, which is associated with one of a plurality of layer numbers (associated with layers; claim 1) by an association in which:
a first layer and a second layer are associated with a first one of the two orthogonal sequences; and a third layer and a forth layer are associated with a second one of the two orthogonal sequences (claim 1).

Claim 5, claim 4 of Patent No. 10790923 discloses wherein the circuitry, in operation, generates the reference signal using the orthogonal sequence, which is associated with one of a plurality of layer numbers by an association (claim 4) in which:
a first to a Nw-th layer(s) are associated with a first one of the two orthogonal sequences; and a (Nw+1)-th and subsequent layer(s) are associated with a second one of the two orthogonal sequences, wherein Nw is a positive integer (claim 4).

Claim 6, claim 7 of Patent No. 10790923 discloses wherein the Nw is variable (claim 7).

Claim 7, claim 8 of Patent No. 10790923 discloses wherein a number of the layers is 4, and the Nw is 2 or 4 (claim 8).

Claim 8, claim 3 of Patent No. 10790923 discloses wherein the circuitry, in operation, generates the reference signal using the cyclic shift value, which is associated with one of a plurality of layer numbers by an association (claim 3) in which:
a difference between the cyclic shift values, with which a first layer and a second layer are respectively associated, is 6; a difference between the cyclic shift values, with which a third layer and a fourth layer are respectively associated, is 6; and a difference between the cyclic shift values, with which the first layer and the third layer are respectively associated, is 3 (claim 3).

Claim 9, claim 3 of Patent No. 10790923 discloses wherein a number of the cyclic shift values associated with the first orthogonal sequence is same as a number of the cyclic shift values associated with the second orthogonal sequence (associating the first and second orthogonal sequences and the 12 cyclic shift values to the four layers accordingly; claim 3).

Claims 11 and 13-19 rejected on the similar ground of rejection as presented above in regards to claims 1, 3-9 and in regards to claims 1-20 of Patent No. 10790923.

Claims 1-20 rejected also on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10396924, over claims 1-24 of U.S. Patent No. 10057000, over claims 1-20 of U.S. Patent No. 9537596, over claims 1-10 of U.S. Patent No. 9166666, over claims 1-10 of U.S. Patent No. 8917587 and over claims 1-20 of U.S. Patent No. 9413447. Although the claims at issue are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
1/19/2022